Citation Nr: 0629845	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  02-04 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a herniated disc.

4.  Entitlement to an effective date earlier than August 29, 
2001 for the grant of service connection for hearing loss, 
left ear.

5.  Entitlement to an effective date earlier than May 7, 2003 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Anthony J. Urban, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to May 1982 
and received an honorable discharge.  He served on active 
duty from May 1982 to March 1985 and was discharged for 
reasons other than honorable.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A RO hearing was held in June 2005.  A video-teleconference 
hearing was held before the undersigned Veteran's Law Judge 
in June 2006.  Transcripts of both hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As this 
case is being remanded for other matters, the RO now has the 
opportunity to correct any defects in VCAA notices previously 
provided the veteran. 

Additional development is warranted with respect to 
appellant's claims for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD); hepatitis C; and a herniated disc.    

In this case, the veteran asserts that he has acquired 
psychiatric disorders, including PTSD, as a result of active 
service.  At his hearings with the local RO and the Board, 
the veteran testified that in 1979 during service, he was 
kidnapped, beaten, raped, and robbed of his clothing by 
several men.  The veteran stated that the assault occurred in 
Fayetteville, North Carolina outside of Fort Bragg military 
base.  He indicated further that the local City of 
Fayetteville Police Department responded to the incident 
shortly after it occurred, and that a police report was 
filed.  The veteran alleged he was released to the Ft. Bragg 
military police upon reaching the base.  The City of 
Fayetteville Police Department and the Ft. Bragg military 
police should be contacted to obtain any official police 
reports of the incident.  

At his June 2005 RO hearing, the veteran stated that he was 
receiving treatment for PTSD from Dr. Parker, through the 
Berwick VA Medical Facility (VAMC) in Philadelphia, 
Pennsylvania.  A March 2005 Berwick VAMC treatment record has 
been associated with the record, but further records 
reflecting treatment by Dr. Parker have not been obtained.  
Additional records, if any, are in the constructive 
possession of VA and must therefore be located and associated 
with the veteran's claims file.

The veteran contends that he incurred hepatitis C during 
military service.  He has alleged several possible sources of 
infection, including shared use of shaving razors with other 
servicemen in Panama; 2) participation in hazing incidents 
involving "blood wings" and barbed wire; and 3) from the 
malaria vaccine and other vaccination shots received in 
service.  The veteran denied any intravenous drug use, 
illicit sexual activities, or employment in the medical 
industry.  A medical opinion is needed to determine whether 
the veteran incurred hepatitis C from any of these sources.

The veteran also alleges that he incurred a herniated disc as 
a result of military service, particularly multiple injuries 
sustained as a paratrooper.  At his June 2006 Board hearing, 
the veteran reported that he sought treatment for his back at 
the Penn State University, Milton S. Hershey Medical Center.  
While outpatient treatment records have been obtained from 
the Hershey Medical Center for vertigo, records reflecting 
treatment for the veteran's back are not associated with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should send the veteran corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any acquired 
psychiatric disorder, to include post-
traumatic stress disorder (PTSD), 
hepatitis C, or a herniated disc, since 
1985, which have not already been 
submitted.  

As it relates to the claim of service 
connection for PTSD, the RO should 
attempt to obtain the police report from 
the City of Fayetteville, North Carolina 
police department pertaining to the 1979 
assault incident; or any pertinent 
records held by the Fort Bragg, North 
Carolina military police.  The veteran 
should be asked to provide additional 
information that may be useful in 
obtaining such reports.  

The RO should also contact the Berwick 
VAMC to obtain any psychiatric treatment 
records for the veteran.  Of particular 
interest are records showing treatment by 
a Dr. Parker.

As it relates to the claim of service 
connection for a herniated disc, the RO 
is to contact the Milton S. Hershey 
Medical Center in Philadelphia, 
Pennsylvania to locate any records 
reflecting treatment for a back disorder.   

3.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his attorney are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran is provided the 
opportunity to obtain and submit those 
records for VA review.

4.  Thereafter, VA examination of the 
veteran is to be conducted.  Prior to any 
examination(s), the claims folder must be 
made available to the examiners for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner(s).  All indicated studies 
should be performed. 

Regarding a VA psychiatric examination:  
following the above-mentioned 
development, and if and only if, the RO 
is able to verify the 1979 personal 
assault, should the veteran be scheduled 
for a psychiatric examination.

The psychiatrist should state whether the 
veteran has a current diagnosis of PTSD 
that has been diagnosed in accordance 
with the DSM IV criteria.  If PTSD is 
diagnosed, the physician should identify 
the specific stressor(s) that support the 
diagnosis.  After identifying the 
specific stressor(s), the physician 
should render an opinion as to whether 
any stressor(s) that pertain to the 
alleged in-service personal assault, and 
if so, whether it is at least as likely 
as not (i.e., there is at least a 50 
percent probability) that either incident 
is medically related to the veteran's 
PTSD symptomatology, if any.  If PTSD is 
not diagnosed, the physician should 
explain why the diagnosis was not made.

As it regards the claim of service 
connection for hepatitis C, the veteran 
should be scheduled for a VA examination 
to determine the etiology of this 
disability.  The examiner should provide 
an opinion to whether it is at least as 
likely as not that the veteran's 
hepatitis C is causally related to 
service or any incident of service.  

As it regards the claim of service 
connection for a herniated disc; a VA 
orthopedic examination be scheduled if 
and only if, outpatient records from the 
Hershey Medical Center in Philadelphia, 
Pennsylvania reflect treatment for a 
herniated disc.  In his report the 
examiner should provide an opinion to 
whether it is at least as likely as not 
that the veteran's herniated disc is 
causally related to service or any 
incident of service.  

5.  The veteran must be given adequate 
notice of the date and location of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for an 
acquired psychiatric disorder, including 
PTSD; hepatitis c; and a herniated disc 
must be readjudicated.  If the benefits 
sought on appeal remain denied, a 
Supplemental Statement of the Case should 
be provided to the veteran and his 
attorney.  After the veteran and his 
attorney have had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


